Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 



LOAN AGREEMENT


THIS LOAN AGREEMENT is made and entered into by and between the Lender and the
Borrower, under the circumstances summarized in the following recitals (the
capitalized terms used in the recitals being used therein as defined in Article
I hereof):


WHEREAS, pursuant to the Act, the Director of Development of the State of Ohio
(the “Director”) is authorized, among other things, to make loans to assist in
acquiring constructing, reconstructing, rehabilitating, renovating, enlarging,
improving, equipping, or furnishing buildings, structures, improvements and
equipment and other property for industry, commerce, distribution or research in
the State of Ohio; and


WHEREAS, by the Escrow Agreement the Director has made funds available to the
Lender for the purpose of providing assistance to borrowers to pay a portion of
the Allowable Costs of Projects under the Demonstration Program and the Act; and


WHEREAS, the Borrower has requested that the Lender provide the financial
assistance under the Demonstration Program for the Project hereinafter
described; and


WHEREAS, the Director has determined that the Project constitutes an eligible
project within the meaning of the Act and that the financial assistance to be
provided pursuant to this Loan Agreement is appropriate under the Demonstration
Program and the Act and will be in furtherance of and in implementation of the
public policy set forth in the Act; and


WHEREAS, the financial assistance to be provided pursuant to this Loan Agreement
has been recommended by the Development Financing Advisory Board and approved by
the Controlling Board pursuant to the Act;


NOW THEREFORE, in consideration of the mutual promises and the representations
and agreements hereinafter contained, the Lender and the Borrower agree as
follows:


ARTICLE I


DEFINITIONS


Section 1.1.      Use of Defined Terms.  In addition to the words and terms
elsewhere defined in this Loan Agreement or by reference to the Security
Documents or other instruments, the words and terms set forth in Section 1.2
hereof shall have the meanings therein set forth unless the context or use
expressly indicates a different meaning or intent.  Such definitions shall be
equally applicable to both the singular and plural forms of any of the words and
terms therein defined.


Section 1.2.      Definitions.   As used herein:


“Act” means Chapter 166, Ohio Revised Code, as from time to time enacted and
amended.


“Adverse Market Conditions” means such economic conditions as shall have been
determined by the Director, with the advice of the Federal Reserve Bank of
Cleveland, including but not limited to the following consideration:  (a) two
(2) consecutive quarters of decline in the Federal Reserve Bank of Cleveland’s
Ohio Manufacturing Index, whether as a whole or by relevant manufacturing
section;   (b) at least twelve (12) of thirty-six (36) months of decline in the
Federal Reserve Bank of Cleveland’s National Industrial Index, whether as a
whole, or by relevant manufacturing sector; or  (c ) decline within the relevant
manufacturing sector, as announced by Standard and Poor’s Industrial Outlook.


 
1

--------------------------------------------------------------------------------

 


Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
“Allowable Costs” means allowable costs of the Project within the meaning of the
Act.
 
“Application” means the Borrower’s application for financial assistance
submitted to the Lender requesting assistance under Demonstration Program in
connection with the Project.
 
“Borrower” means the person(s) or entit(y) (ies) named in the Term Sheet.


“Closing Date” means the date of execution and delivery of the Loan Documents.


“Controlling Board” means the Controlling Board of the State of Ohio created by
Section 127.12, Ohio Revised Code.


“Cost Certification” means a certification by the Borrower, as of the
Disbursement Date, setting forth in detail satisfactory to the Lender the costs
incurred by the Borrower in connection with the Project, including a detail by
category of all Allowable Costs.


“Demonstration Program” means the financial assistance program administered by
the Lender pursuant to the Escrow Agreement and the Act.


“Development Financing Advisory Board” means the Development Financing Advisory
Board of the State of Ohio created by Section 122.40, Ohio Revised Code.


“Disbursement Date” means the date set forth in the Term Sheet for the
disbursement of the Loan.


“Equity Contribution” means the cash equity required to be contributed by the
Borrower to pay Allowable Costs of the Project in excess of the Loan as set
forth in the Term Sheet.


“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time enacted and amended.


“Escrow Account” means the escrow account established pursuant to the Escrow
Agreement and maintained by the Escrow Agent.


“Escrow Agent” means the entity identified in and serving as escrow agent
pursuant to the Escrow Agreement.


“Escrow Agreement” means the Loan Administration and Escrow Agreement among the
Director, the Lender and the Escrow Agent, dated as set forth in the Term Sheet.


“Event of Default” means any of the events described as an event of default in
Section 5.1 hereof.


“Financing Statements” means, as applicable, the financing statements relating
to the property subject to the lien of the Security Documents signed by the
Borrower as “Debtor” and naming the Lender as the “Secured Party.”
 
 
2

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 



“GAAP” means generally accepted accounting principles applied on a basis
consistent with that of prior years.


“Governing Instruments” means, as applicable, the articles of incorporation,
code of regulations, resolutions and actions of the directors and shareholders,
partnership agreement and certificate of partnership of the Borrower, as from
time to time amended or supplemented.


“Governmental Authority” means the United States of America, the State of Ohio,
or any other state or any political subdivision thereof, any municipality, any
agency, department, commission or board of any of the foregoing having
jurisdiction over the Borrower or the Project, and all applicable constitutions,
statutes, rules, regulations, codes, ordinances, orders, requirements or other
laws of any of the foregoing.


“Guarantor(s)” means, as applicable, the person(s), or entit(y) (ies) named in
the Term Sheet.


“Guaranty” or “Guaranties” means, as applicable, the guaranty or guaranties of
even date herewith from the Guarantor(s) to the Lender unconditionally and
absolutely guarantying in full repayment of the Loan.


“Lender” means the entity named in the Term Sheet.


“Loan” means the loan by the Lender to the Borrower of the Loan Amount, in
accordance with the Demonstration Program, the Loan Approval Documents and this
Loan Agreement, to be disbursed in accordance with Section 3.6 hereof.


“Loan Agreement” means this Loan Agreement, as from time to time amended or
supplemented.


“Loan Amount” means the amount set forth in the Term Sheet, as determined by the
Loan Approval Documents.


“Loan Approval Documents” means, with respect to the Loan, the determinations of
the Director to the Development Financing Advisory Board, the resolution of the
Development Financing Advisory Board, and the approval of the Controlling Board,
each dated as set forth in the Term Sheet.


“Loan Documents” means all documents and instruments delivered to or required by
the Lender to evidence and secure the Loan in accordance with the Demonstration
Program and the Loan Approval Documents, including without limitation, this Loan
Agreement, the Note and the Security Documents.


“Minority” means non-white or Spanish-speaking and/or surnamed individuals, or
such other criteria as shall be determined from time to time by the Federal
Bureau of Census.


“Minority Employment Requirement” means the obligation of the Borrower to employ
Minority employees hired as a result of the Project:  (a) in the same percentage
of its workforce as are found in the population of the county in which the
Project is located; or  (b) if the Project is located in a city having a
population in excess of fifty thousand (50,000), then in the same percentage as
are found in the population of such city.
 
 
3

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 



“Note” means the Promissory Note of even date herewith from the Borrower to the
Lender in the Loan Amount, evidencing the obligation of the Borrower to repay
the Loan.


“Notice Address” means the addresses of the Lender, the Borrower and the
Guarantor(s) set forth in the Term Sheet, or such additional or different
address, notice of which is given under Section 6.2 hereof.


“PBGC” means the Pension Benefit Guaranty Corporation created by Title IV of
ERISA.
 
“Plan” means any employee benefit plan or other plan maintained for employees of
the Borrower and covered by Title IV of ERISA.


“Plans and Specifications” means, as applicable, the plans and specifications of
other appropriate documents describing the Project and provided to the Lender.


“Prohibited Transaction” means any prohibited transaction as defined in Section
4975 of the Internal Revenue Code of 1986, as amended, or in Title I of ERISA.


“Project” means, as applicable, the Project Site, the Project Facilities and the
Project Equipment, together constituting an eligible project within the meaning
of the Act,  and, as applicable, the acquisition, construction, reconstruction,
rehabilitation, enlargement, improvement, equipping, furnishing and operation of
the Project in accordance with the Project Purposes, the Plans and
Specifications and the Loan Approval Documents.


“Project Equipment” means, as applicable, the machinery, equipment, apparatus,
furniture, and other personal property and fixtures described in Exhibit D
attached hereto and made a part hereof, wherever located, together with all
attachments, additions, and accessions thereto, replacements thereof, and all
other machinery, equipment, fixtures, personal property and parts which may be
acquired in substitution therefore or in replacement thereof.


“Project Facilities” means, as applicable, all the buildings, structures,
additions, improvements, facilities,  and fixtures now or hereafter located in,
upon or under, or based at the Project Site and owned by the Borrower,
including, without limitation, the buildings, structures, additions,
improvements, facilities and fixtures described in Exhibit C attached hereto and
made part hereof.


“Project Purposes” means the purposes set forth in the Term Sheet.


“Project Site” means the real property described in Exhibit B attached hereto
and made a part hereof and commonly known by the address set forth in the Term
Sheet.


“Reportable Event” means any reportable event as defined in Title IV of ERISA.


“Security Agreement” means, as applicable, the Security Agreement of even date
herewith between the Borrower and the Lender securing the repayment of the Loan.


“Security Documents” means, as applicable, the Security Agreement, the Financing
Statements and the Guaranty, or, as the context may indicate, any one or more of
the foregoing.


“Service Area” means the counties serviced by the Lender as set forth in the
Term Sheet.


 
4

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
“Term Sheet” means Exhibit A attached hereto and made a part hereof.


Section 1.3.     Certain Words and References.      Any reference herein to the
Director shall include those succeeding to his functions, duties, or
responsibilities pursuant to or by operation of law or lawfully performing such
functions.  Any reference to a section or provision of the Constitution of the
State of Ohio or to the Act or to a section, provision or chapter of the Ohio
Revised Code shall include such section, provision or chapter as from time to
time amended, modified, revised, supplemented or superseded.


ARTICLE II


DETERMINATIONS, REPRESENTATIONS AND WARRANTIES


Section 2.1.    Determinations of the Director.   Pursuant to the Demonstration
Program and the Act, and on the basis of the representations and other
information provided by the Borrower, the Director has heretofore made certain
determinations, as set forth in the Loan Approval Documents, which are hereby
confirmed, and the Director hereby determines that the financial assistance to
be provided by the Lender pursuant to this Loan Agreement will conform to the
requirements of the Act and will implement the purposes of the Act by creating
new jobs or preserving existing jobs and employment opportunities and improving
the economic welfare of the people of the State of Ohio.


Section 2.2.     Representations and Warranties of the Borrower. The Borrower
represents and warrants throughout the term of this Loan Agreement that:


 
(a)
Borrower is duly organized and validly existing under the laws of the State of
Colorado and qualified to do business in the State of Colorado and Borrower is a
Colorado corporation qualified to do business in Ohio.



 
(b)
It has full power and authority to execute, deliver and perform the Loan
Documents and to enter into and carry out the transactions contemplated by the
Loan Documents.  Such execution, delivery and performance do not and will not
conflict with or violate any provision of law, administrative regulation, court
order or consent decree applicable to the Borrower, or the Governing
Instruments, or conflict with, constitute a default under, or result in a breach
of any indenture, mortgage, deed of trust, guaranty, lease, agreement or
instrument to which the Borrower is jointly or individually a party or by which
it or any of its property or assets may be bound.  The Loan Documents have, by
proper action, been duly authorized, executed and delivered by the Borrower, and
all necessary actions by the Borrower have been taken to constitute the Loan
Documents legal, valid and binding obligations of the Borrower, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws in
effect from time to time affecting the rights of creditors generally, and except
to the extent that the enforceability thereof may be limited by the application
of general principles of equity.



 
(c)
The provision of financial assistance pursuant to the Loan Approval Documents
and this Loan Agreement induced the Borrower to undertake the Project, which the
Borrower expects to and will utilize its best efforts to preserve the existing
jobs and employment opportunities, and create the new jobs and employment
opportunities, each as set forth in the Term Sheet, in the period immediately
following the Closing Date, and improve the economic welfare of the people of
the State of Ohio.

 
 
5

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
(d)
The Project will be, as applicable, completed and operated in accordance with
the Plans and Specifications and the Project Purposes, and will be operated and
maintained in such manner as to conform with all applicable zoning, planning,
building, environmental and other applicable Governmental Authority and as to be
consistent with the purposes of the Act.



 
(e)
The Project will be used and operated in a manner consistent with the Project
Purposes until the date on which the Loan has been fully repaid and knows of no
reason why the project will not be so operated.



 
(f)
There are not actions, suits or proceedings pending or, to the best of the
Borrower’s knowledge, threatened against or affecting the Borrower or the
Project which, if adversely determined, would individually or in the aggregate
materially impair the ability of the Borrower to perform and of its obligations
under the Loan Documents or materially and adversely affect the financial
condition of the Borrower.



 
(g)
There are no actions, temporary restraining orders, injunctions, suits,
proceedings, inquiries or investigations at law or in equity, or before any
judicial or administrative court or agency, pending or, to the best of the
Borrower’s knowledge, threatened against or affecting, or involving the
properties, securities or business of, the Borrower, and there is no reasonable
basis for any such action, temporary restraining order, injunction, suit,
proceeding, inquiry or investigation, which would adversely affect the
transactions contemplated by the Loan Documents or the delivery, validity or
enforceability of any of the Loan Documents.



 
(h)
The Borrower is not in default under any of the Loan Documents, or in the
payment of any indebtedness for borrowed money or under any agreement or
instrument evidencing any such indebtedness and no event has occurred which by
notice, the passage of time, or otherwise, would constitute any such event of
default.



 
(i)
The Project Site is zoned under a zoning ordinance which permits the operation
of the Project thereon in accordance with the water, storm and sanitary sewers,
gas, electric, and telephone, and rights of access to public ways are available
or will be provided to the Project Site in sufficient locations and capabilities
to meet the requirements of operating the Project and of any applicable
Governmental Authority.



 
(j)
The Borrower has made no contract or arrangement of any kind, other than as
described in the Loan Approval Documents and the Loan Documents, which has given
rise to, or the performance of which by the other party thereto would give rise
to, a lien or claim of lien on the Project or other collateral covered by the
Loan Documents.

 
 
6

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
(k)
No representation or warranty of the Borrower contained in the Application, the
Commitment, the Loan Documents and no statement contained in any certificate,
schedule, list, financial statement or other instrument furnished by or on
behalf of the Borrower in connection with the Loan contains any untrue statement
of any material fact, or omits to state any material fact necessary to make the
statements contained herein or therein not misleading.



 
(l)
The financial statements of the Borrower heretofore delivered to the Lender are
true and correct in all respects, have been prepared in accordance with GAAP,
and fairly present the financial condition and the results of operation of the
Borrower as of the dates thereof.  No materially adverse change has occurred in
the financial condition of the Borrower reflected therein since the respective
dates thereof.



 
(m)
All proceeds of the Loan shall be used for the payment of Allowable Costs of the
Project.  No part of any such proceeds shall be knowingly paid to or retained by
the Borrower or any partner, officer, shareholder, director or employee of the
Borrower, as the case may be, as a fee, kick-back or consideration of any type.



 
(n)
The Project Site and the principal place of business of the Borrower are located
in the county or counties named in the Term Sheet.



 
(o)
The Borrower has obtained any and all requisite governmental consents, permits,
licenses and approvals necessary for it to construct and operate the Project, as
the case may be, and to enter into, execute and deliver the Loan Documents and
to perform its respective obligations thereunder.



 
(p)
The Borrower is solvent and does not contemplate insolvency.  A receiver has not
been appointed for the Borrower or for any of its assets or properties, nor is
any application for receivership pending with respect to the Borrower.



 
(q)
Borrower has not changed its name, except to OurPet’s Company, nor does it
utilize any trade names other than as set forth in the Term Sheet.




 
(r)
No note or notice of violation of any Governmental Authority has been received
by the Borrower in connection with the Project, and the Borrower has no reason
to believe that any such note or notice may or will be entered as result of the
Project.



 
(s)
The Borrower has not received and has no knowledge of any notice or request from
any insurance company, board of fire underwriters or Governmental Authority
requesting the performance of any work or alteration with respect to the
Project.



 
(t)
To the best of its knowledge, except as described in Exhibit E attached hereto
and made a part thereof:



(i )  no pollutants or other toxic or hazardous substances, including any solid,
liquid, gaseous or thermal irritant or contaminant, such as smoke, vapor, soot,
fumes, acids, alkalis, chemicals or waste, including, without limitation,
materials to be recycled, reconditioned or reclaimed have been or shall be
discharged, dispersed, released, stored, treated, generated, disposed of, or
allowed to escape at, under or on the Project Site;
 
 
7

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
(ii)
no asbestos or asbestos-containing materials have been installed, used,
incorporated into the Project, or disposed of at the Project Site;



 
(iii)
no underground storage tanks are located at the Project Site, or were located at
the Project Site and subsequently removed or filled;



 
(iv)
no investigation, administrative order, consent order and agreement, litigation,
or settlement with respect to any such substances is proposed, in existence or
threatened or anticipated with respect to the Project;



 
(v)
the Project is in compliance with all applicable Governmental Authority; and



 
(vi)
no notice has been served on the Borrower, from any entity, governmental body,
or individual claiming any violation of any Governmental Authority or requiring
compliance with any Governmental Authority or demanding payment or contribution
for environmental damage or injury to natural resources.



ARTICLE III


THE LOAN;  THE PROJECT;  DISBURSEMENT


Section 3.1.    Loan and Repayment.       On the terms and conditions of this
Loan Agreement, the Lender shall lend to the Borrower the Loan Amount to assist
in the financing of the Allowable Costs of the Project.  The Loan shall be
evidenced and secured by the Note, the Security Documents and other Loan
Documents, as applicable.  Those instruments shall be executed and delivered by
the Borrower to the Lender on the Closing Date, concurrently with the execution
and delivery of this Loan Agreement and the delivery of all other documents and
the satisfaction of all other closing conditions required by the
Commitment.  The Loan shall be disbursed on or about the Disbursement Date
pursuant to Section 3.6 hereof, upon the satisfaction of the conditions set
forth in Section 3.5 hereof.  The Loan shall be disbursed only from and only to
the extent that on the Disbursement Date funds not heretofore committed are
available to make the Loan from moneys in the Escrow Account.  The terms of
repayment of the Loan shall be as set forth in the Note, and the Borrower shall
make all payments required to be made under the Note as and when due.


Section 3.2.    The Project.  The Borrower (a)  has commenced or shall promptly
hereafter commence the Project;  (b) shall pay or cause to be paid all expenses
incurred in connection with the Project from funds made available therefor in
accordance with this Loan Agreement or otherwise; and (c ) shall demand, sue
for, levy and recover all sums of money and debts which may be due and payable
under the terms of any contract, order, receipt, guaranty, warranty, writing or
instruction in connection with the Project and will enforce the terms of any
contract, agreement, obligation, bond or other performance security  with
respect thereto.  The Borrower covenants and confirms its agreement in the
Commitment that, to the extent that the Project involves construction, all wages
paid to laborers and mechanics employed on the Project shall be paid at not less
than the prevailing rates of wages for laborers and mechanics for the class of
work called for by the Project, which wages shall be determined in accordance
with the requirements of Sections 4115.03 through 4115.16, Ohio Revised Code,
for determination of prevailing wage rates, subject, however, to the exceptions
set forth in Section 166.02(E) of the Act.


 
8

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
Section 3.3.    Inspections.   At its option, the Lender may retain, at the
Borrower’s expense, an architect, engineer, appraiser or other consultant for
the purpose of verifying costs and performing inspections of the Project.  Such
inspections shall impose no responsibility or liability of any nature upon the
Lender, the Director, the State of Ohio, their respective agents,
representatives or designees nor, without limitation, carry any warranty or
representation as to the adequacy or safety of the structures or any of their
component parts or any other physical condition or feature pertaining to the
Project.


Section 3.4.   Insufficiency of Proceeds.   In the event that the Loan is not
sufficient to pay all costs of the Project, the Borrower shall, nonetheless and
irrespective of the cause of such deficiency, pay all costs of the Project in
full from its own funds.


Section 3.5.   Conditions to Disbursement   The Loan shall be disbursed in
accordance with Section 3.6 of this Loan Agreement, provided the Lender shall
have received the instruments, certifications, documents and opinions described
in Exhibit F attached hereto and made a part hereof, each in form and substance
satisfactory to the Lender.


Section 3.6.    Disbursement of Loan.    The Loan shall be disbursed in
accordance with the terms of the Escrow Agreement in the amount of the Loan
Amount, as determined by the Lender in his sole discretion based on the Cost
Certification, to or at the direction of the Borrower on or about the
Disbursement Date upon satisfaction of the conditions specified in Section 3.5
hereof and confirmation that the Security Documents and all other documents or
instruments required to create and perfect the liens and security interests
intended to be created by the Security Documents at the level of priority
therein provided have been filed for record in such places and in such manner as
to create and perfect fully and completely such liens and security
interests.  If for any reason the Loan shall not have been disbursed on the
Disbursement Date, this Loan Agreement shall automatically terminate and,
subject to the provisions of Sections 3.7  and 3.8  hereof, be of no further
force and effect.  For purposes of this Section, time is of the essence.


Section 3.7.   Payment of Costs.    The Borrower shall pay all costs incident to
the Loan, including but not limited to recording and title fees, title
examination and insurance fees, UCC search and filing fees, and legal fees.


Section 3.8.   Indemnification.   The Borrower shall defend, indemnify and hold
the Lender and the Director and any officials of the Lender and the State of
Ohio harmless against any and all losses, costs, expenses, claims or actions
arising out of or connected with the execution and delivery of this Loan
Agreement or any other Loan Documents and the preparation of documents relating
to the disbursement of the Loan, including, but not limited to, all
aforementioned costs and expenses and the costs and expenses, including
attorneys’ fees, of any action brought pursuant to Chapter 4115, Ohio Revised
Code, regardless of whether or not the disbursement of the Loan shall actually
occur.  Without detracting from the generality of the foregoing, the Borrower
expressly agrees to defend, indemnify and hold harmless the Lender and the
Director from and against any and all claims, demands, judgments, damages,
actions, causes of action, injuries, administrative orders, consent agreements
and orders, liabilities, penalties, costs and expenses of any kind whatsoever,
including claims arising out of loss of life, injury to persons, property, or
business or damage to natural resources in connection with the activities of the
Borrower, its predecessors in interest, third parties who have trespassed on the
Project, or parties in a contractual relationship with the Borrower, or any of
them, whether or not occasioned wholly or in part by any condition, accident or
event caused by any act or omission of the Lender, the Director, the Borrower,
previous owners of the Project Site or any of their officers, agents, employees,
successors, assigns or guarantors, which:
 
 
9

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
(a)
arises out of the actual, alleged or threatened discharge, disposal, release,
storage, treatment, generation, disposal or escape of pollutants or other toxic
or hazardous substances, including any solid, liquid, gaseous or thermal
irritant or contaminant, including smoke, vapor, soot, fumes, acid, alkalis,
chemicals and waste (including materials to be recycled, reconditioned or
reclaimed); or



 
(b)
actually or allegedly arises out of the use, specification, or inclusion of any
product, material or process containing chemicals, the failure to detect the
existence or proportion of chemicals in the soil, air, surface water or ground
water, or the performance or failure to perform the abatement of any pollution
source or the replacement or removal of any soil, water, surface water, or
groundwater containing chemicals.



The Borrower, its successors and assigns shall bear, pay and discharge when and
as the same become due and payable, any and all such judgments or claims for
damages, penalties or otherwise against the Lender and the Director described
herein, shall hold the Director harmless for those judgments or claims, and
shall assume the burden and expense of defending all suits, administrative
proceedings, and negotiations of any description with any and all persons,
political subdivisions or government agencies arising out of any of the
occurrences set forth herein.  The provisions of this Section 3.8 shall survive
the termination of this Loan Agreement indefinitely.


ARTICLE IV


ADDITIONAL COVENANTS AND AGREEMENTS


Section 4.1.    Affirmative Covenants of the Borrower.   Throughout the term of
this Loan Agreement the Borrower shall, as applicable:
 

 
(a)
Taxes and Assessments.    Pay and discharge promptly, or cause to be paid and
discharged promptly, when due and payable, all taxes, assessments and
governmental charges or levies imposed upon it, its income or any of its
property, or upon any part thereof, as well as all claims of any kind (including
claims for labor, materials and supplies) which, if unpaid, might by law become
a lien or charge upon its property; provided, however, that the Borrower may, at
its expense, contest in good faith and with due diligence the validity or amount
of such taxes, assessments and other charges, and may permit such charges to
remain unpaid during the period of contest.




 
(b)
Maintain Existence.    Do, or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights and
franchises.

 
 
10

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 

 
(c)
Maintain Property. Maintain and keep its property in good repair, working order
and condition, and from time to time make all repairs, renewals and replacements
which, in the opinion of the Borrower, are necessary and proper so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this subsection (c )
shall prevent the Borrower from selling or otherwise disposing of any property
whenever, in the good faith judgment of the Borrower, such property is obsolete,
worn out, without economic value or unnecessary for the conduct of the business
of the Borrower.




 
(d)
Maintain Insurance. Keep its insurable property insured against loss or damage
by fire and other risks, maintain public liability insurance against claims for
personal injury, death, or property damage suffered by others upon, in or about
any premises occupied by the Borrower, and maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which it may be engaged in business.  All insurance for which
provision has been made in this subsection  (d) shall be maintained against such
risks and in at least such amounts as such insurance is usually carried by
persons engaged in the same or similar businesses, including but not necessarily
limited to the risks and amounts set forth in the Term Sheet.  All insurance
herein provided for shall be effected and maintained in force under a policy or
policies issued by financially sound insurers of recognized responsibility
licensed to do business in Ohio, except that the Borrower may effect workers’
compensation or similar insurance in respect of operations in any state or other
jurisdiction either through an insurance fund operated by such state or other
jurisdiction or by causing to be maintained a system or systems of
self-insurance which is in accordance with applicable law.

 
 
(e)
Furnish Information.     Furnish to the Lender:



 
(i)
Periodic Financial Reports.       Within the time described in the Term Sheet,
the balance sheet of the Borrower as of the end of such reporting period,
together with related statements of income and retained earnings (or accumulated
deficit) and changes in financial position for such period, setting forth in
comparative form the corresponding figures as of the end of or for the
corresponding period of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, subject to usual year-end audit adjustment.



 
(ii)
Annual Reports.     Within the time described in the Term Sheet:  (A)  the
annual financial statement of the Borrower described in the Term Sheet
containing a profit and loss statement and balance sheet of the Borrower as of
the end of such period, together with related statements of income and retained
earnings (or accumulated deficit)  and changes in financial position for such
period, setting forth in comparative form the corresponding figures as of the
end of or for the previous fiscal year, all in reasonable detail and all
examined by and accompanied by a review letter or opinion of the chief financial
officer of the Borrower (or, if required by the Lender, the Borrower’s
independent certified public accountants) to the effect that such financial
statement was prepared in accordance with GAAP and presents fairly the
Borrower’s financial position at the close of such period and the results of its
operations for such period;  (B)  schedules of costs of goods and sales,
overhead and administrative expenses; and  (C )  a certification to the Lender
by the Borrower’s independent certified public accountants that the Borrower is
not in default under any of its financial obligations.

 
 
11

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
(iii)
Employment Data.     Upon request, but in any event not less frequently than
semi-annually, a certificate in the form attached hereto as Exhibit G and made a
part hereof.

 
 
(iv)
Certificate; No Default.     With the financial reports required to be furnished
under this Section, a certificate in the form attached hereto as Exhibit H and
made a part hereof.



 
(v)
Information Concerning Operations.     Such other employment, economic and
statistical data concerning the Project and such other information respecting
the business, properties or the condition or operations, financial or otherwise,
of the Borrower as the Lender may reasonably request, including, without
limitation, any and all reports of the Borrower to the Securities and Exchange
Commission.




 
(f)
Deliver Notice.       Promptly deliver to the Lender a copy of each notice,
certificate, request or communication given or received by it under or in
connection with the Loan, and forthwith upon learning of any of the following,
deliver written notice thereof to the Lender, describing the same and the steps
being taken by the Borrower with respect thereto:



 
(i)
the occurrence of an Event of Default or an event or circumstance which would
constitute an Event of Default, but for the requirement that notice be given or
time elapse or both; or



 
(ii)
any action, suit or proceeding at law or in equity or before any governmental
instrumentality or agency, instituted or threatened which, if adversely
determined, would materially impair the right or ability of the Borrower to
carry on the business which is contemplated in connection with the Project or
would materially impair the right or ability of the Borrower to perform the
transactions contemplated by the Loan Documents, or would materially and
adversely affect the business, operations, properties, assets or condition of
the Borrower; or



 
(iii)
the occurrence of a Reportable Event under, or the institution of steps by the
Borrower to withdraw from, or the institution of any steps to terminate, any
Plan as to which the Borrower may have liability.



 
(g)
Inspection Rights.     At any reasonable time and from time to time, permit the
Lender, or any agents or representatives thereof, to examine and make copies of
and abstract from the records and books of account of, and visit the properties
of the Borrower, and discuss the general business affairs of the company with
any of its officers, as the case may be; provided, however, that the Borrower
reserves the right to restrict access to any of its facilities in accordance
with reasonably adopted procedures relating to safety and security.

 
 
12

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
 (h)
Job Creation and Preservation.     Create and preserve not fewer than ninety
percent (90%) of the new jobs and employment opportunities, and preserve not
fewer than the existing jobs and employment opportunities, each as represented
by the Borrower in the Application and this Loan Agreement, within the three
(3)-year period immediately following the Closing Date.



 
(i)
Minority Employment.     Except as may be occasioned by Adverse Market
Conditions, achieve not less than ninety percent (90%) of the Minority
Employment Requirement on the Project within the three (3)-year period
immediately following the Closing Date.






 
(j)
Buy-Ohio Requirement.     Utilize its best efforts to purchase goods and
services from Ohio-based companies.


 
 (k)
Key Person Life Insurance.

 
(i)
Maintain life insurance policies with collateral assignments of the proceeds
thereof in form and substance satisfactory to the Lender, on the life/lives of
the person(s) named in the Term Sheet, with a death benefit payable in an amount
not less than the principal amount from time to time outstanding under the Note;

 
(ii)
deliver to the Lender, upon request, proof that all such policies remain in full
force and effect, and

 
(iii)
furnish or cause to be furnished to the Lender written notice, as to each such
policy:   (A)  that the premium is to become due and the amount and due date
thereof, at least thirty (30) days before said due date, and, if applicable, (B)
that the premium has not been paid, the amount thereof and the date coverage
under such policy shall expire, at least thirty (30) days before said expiration
date.



Section 4.2.     Negative Covenants of the Borrower.     Throughout the term of
this Loan Agreement the Borrower shall not, as applicable:


 
(a)
Existence of Borrower.     Sell, transfer or otherwise dispose of all, or
substantially all, of its assets, consolidate with or merge into any other
entity, or permit one or more other entities to consolidate with or merge into
it; provided, however, that the Borrower may, without violating the agreement
contained in this subsection (a) consolidate with or merge into another entity,
or permit one or more other entities to consolidate with or merge into it, or
sell, transfer or otherwise dispose of all, or substantially all, of its assets
and thereafter dissolve, if:



 
(i)
the prior written consent of the Lender is obtained;



 
(ii)
the surviving, resulting, or transferee entity, as the case may be, assumes in
writing all of the obligations of the Borrower hereunder (if such surviving,
resulting or transferee entity is other than the Borrower); and

 
 
13

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 

 
(iii)
the surviving, resulting or transferee entity, as the case may be, is an entity
duly organized and validly existing under the laws of the State of Ohio or duly
qualified to do business therein and has a net worth of not less that that of
the Borrower immediately prior to such disposition, consolidation or merger,
transfer or change of form.



 
(b)
ERISA.     Voluntarily terminate any Plan so as to result in any material
liability of the Borrower to the PBGC, enter into any Prohibited Transaction
involving any Plan which results in any material liability of the Borrower to
the PBGC, cause or permit any occurrence of any Reportable Event which results
in any material liability of the Borrower to the PBGC, or allow or suffer to
exist any other event or condition which results in any material liability of
the Borrower to the PBGC.



 
(c)
Agreements.     Enter into any agreement containing any provision which would be
violated or breached by the performance of its obligations hereunder or under
any instrument or document delivered by it hereunder or in connection herewith.



 
(d)
Assignment, Sale or Lease.     In whole or in part, assign this Loan Agreement
or sell, lease or grant the right to occupy or use any portion of the Project,
except as permitted by the Loan Approval Documents, without the prior written
consent of the Lender.



 
(e)
Sale and Leaseback.     Enter into any agreement providing for the leasing by
the Borrower, as lessee, of the Project or any part thereof, which has been or
is to be sold or transferred by the Borrower or any lessor of the Project or any
part thereof.



 
(f)
Suspension of Operation.     Suspend  or discontinue operation of the Project
without the prior written consent of the Lender.



 
(g)
Removal of Assets.     Without the prior written consent of the Lender, remove,
transfer or transport from the Service Area, any of its assets comprising all or
part of the Project or given as security for the Loan, other than the operation
of motor vehicles or the shipment of goods in the ordinary course of business.



 
(h)
Encumbered Assets.     Pledge, assign, sell and leaseback, hypothecate or in any
manner encumber any of its assets excepting, however, purchase money security
interests.



 
(i)
Contingent Liabilities.     Without the prior written consent of the Lender,
guaranty or become a surety or otherwise contingently liable for any obligations
of others, except pursuant to the deposit and collection of checks and similar
items in the ordinary course of business.



 
(j)
Financial Covenants.     Without the prior written consent of the Lender, fail
to comply with any of one or more of the covenants set forth in the Term Sheet.



 
14

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
ARTICLE V


EVENTS OF DEFAULT AND REMEDIES


Section 5.1.     Events of Default.     Each of the following shall be an event
of default under this Loan Agreement:


 
(a)
The Borrower shall fail to pay, or cause to be paid, any amount payable pursuant
to this Loan Agreement or under the Note within ten (10) days immediately
following the date on which such payment is due and payable; or

 
(b)
The Borrower or any of the Guarantors shall, as applicable:

 
(i)
die or become insolvent;

 
(ii)
admit in writing its inability to pay its debts generally as they become due;

 
(iii)
have an order for relief entered in any case commenced by or against it under
the federal bankruptcy laws, as now or hereafter in effect;

 
(iv)
commence a proceeding under any other federal or state bankruptcy, insolvency,
reorganization or other similar law, or have such a proceeding commenced against
it and either have an order of insolvency or reorganization entered against it
or have the proceeding remain undismissed and unstayed for a period of ninety
(90) days;

 
(v)
make an assignment for the benefit of creditors; or,

 
(vi)
have a receiver, trustee or custodian appointed for it or for the whole or any
substantial part of its property; or




 
(c) 
The Borrower shall fail to observe and perform any agreement, term, covenant or
condition contained in this Loan Agreement, other than asrequired pursuant to
subsections (a) and (b) of this Section 5.1, and such failure shall continue for
a period of thirty (30) days after notice of such failure is given to the
Borrower by the Lender, or for such longer period as the Lender may agree to in
writing; provided, that if the failure is of such nature that it can be
corrected but not within the applicable period, such failure shall not
constitute an Event of Default so long as the Borrower institutes curative
action within the applicable period and diligently pursues such action to
completion; or



 
(d)
Any representation or warranty made by the Borrower or the Guarantors or any of
their respective partners, agents, directors or officers, as the case may be,
herein or in the Application, the Commitments, any other of the Loan Documents,
or in connection herewith or therewith shall prove to have been incorrect in any
material respect when made; or



 
(e)
The Borrower shall fail to pay any indebtedness of the Borrower, or any interest
or premium thereon, when due (whether by scheduled maturity, required
prepayment, by acceleration, on demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to any such indebtedness, or any other event, shall occur
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness
or any such indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or

 
 
15

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
 
(f)
A judgment or order for the payment of money shall be rendered against the
Borrower or any of the Guarantors and either:

 
(i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; or

 
(ii)
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or




 
(g)
Any default under the Note, the Security Documents or any other of the Loan
Documents shall have occurred and be continuing; or




 
(h)
The Borrower fails to meet its respective minimum funding requirements under
ERISA, with respect to any Plan; or



 
(i)
The Borrower shall suspend or discontinue operation of the Project without the
prior written consent of the Lender.



Section 5.2.     Remedies on Default.     Whenever an Event of Default shall
have occurred and be continuing any one or more of the following remedial steps
may be taken:


 
(a)
If the Loan has not been disbursed, the Lender may terminate any and all of its
obligations under this Loan Agreement;



 
(b)
The Lender may declare all payments under the Note to be immediately due and
payable, whereupon the same shall become immediately due and payable;



 
(c)
The Lender may exercise any or all or any combination of the remedies specified
in the Security Documents or in any other of the Loan Documents;



 
(d)
The Lender may have access to, inspect, examine and make copies of the books and
records accounts and financial data of the Borrower; or



 
(e)
The Lender may pursue all remedies now or hereafter existing at law or in equity
to collect all amounts then due and thereafter to become due under this Loan
Agreement, the Note, the Security Documents or any of the other Loan Documents,
or to enforce the performance and observance of any other obligation or
agreement of the Borrower or the Guarantors under the Loan Documents.



Section 5.3.     No Remedy Exclusive.     No remedy conferred upon or reserved
to the Lender by this Loan Agreement is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Loan Agreement,
the Loan Documents, or now or hereafter existing at law, in equity or by
statute.  No delay or omission to exercise any right or power accruing upon any
default shall impair any such right or power or shall be construed to be a
waiver thereof,  but any such right and power may be exercised from time to time
and as often as may be deemed expedient.  In order to entitle the Lender to
exercise any remedy reserved to it in this Loan Agreement, it shall not be
necessary to give any notice, other than such notice as may be expressly
provided for herein or required by law.


 
16

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
Section 5.4.     Agreement to Pay Fees and Expenses.     If an Event of Default
shall occur and the Lender shall incur expenses, including reasonable attorneys’
fees, in connection with the enforcement of this Loan Agreement or any other of
the Loan Documents, or the collection of sums due thereunder, the Borrower shall
reimburse the Lender for the expenses so incurred upon demand.  If the Borrower
shall request waiver or modification of any of the terms or provisions of this
Loan Agreement and the Lender shall incur expenses, including, without
limitation, accountants’ and attorneys’ fees, in connection therewith,
regardless of whether such waiver or modification is eventually granted by the
Lender, the Borrower shall promptly reimburse the Lender for such expenses so
incurred upon demand.  If any such expenses are not so reimbursed, the amount
thereof, together with interest thereon from the date of demand for payment at
the Interest Rate for Advances (as defined in the Security Documents), shall
constitute indebtedness secured by the Security Documents, and in any action
brought to collect such indebtedness or to foreclose or enforce the Security
Documents, the Lender shall be entitled to seek the recovery of such expenses in
such action.


Section 5.5.     No Waiver.     No failure by the Lender to insist upon the
strict performance by the Borrower of any provision hereof shall constitute a
waiver of his right to strict performance, and no express waiver shall be deemed
to apply to any other existing or subsequent right to remedy the failure by the
Borrower to observe or comply with any provision hereof.


ARTICLE VI


MISCELLANEOUS


Section 6.1.     Term of Agreement.    This Loan Agreement shall be and remain
in full force and effect from the date of its delivery until: (a) the
termination of this Loan Agreement pursuant to Section 5.2(a) hereof, or
(b)  such time as the Loan shall have been fully repaid and all other sums
payable by the Borrower under this Loan Agreement, the Security Documents,  the
Note and the other Loan Documents shall have been fully paid.


Section 6.2.     Notices.     All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given three (3) days after deposit in United States registered or
certified mail, postage prepaid, and addressed to the appropriate Notice
Address.  The Borrower or the Lender may, by notice given hereunder, designate
any further or different addresses to which subsequent notices, certificates,
requests or other communications shall be sent.


Section 6.3.     Binding Effect.     This Loan Agreement shall inure to the
benefit of, and shall be binding in accordance with its terms upon, the Lender,
the Borrower and their respective successors and assigns.


Section 6.4.     Amendments and Supplements.     This Loan Agreement contains
the entire agreement of the parties hereto with respect to the subject matter
hereof, and may not be amended or supplemented except by an instrument in
writing executed by the Lender and the Borrower.


 
17

--------------------------------------------------------------------------------

 
 
Ohio 166 - Loan Agreement
Exhibit 10.58
10/5/2011
 

 
Section 6.5.     Execution of Counterparts.      This Loan Agreement may be
executed in any number of counterparts, each of which shall be regarded as an
original and all of which shall constitute but one and the same instrument.


Section 6.6.     Severability.     If any provision of this Loan Agreement, or
any term, condition, covenant, obligation or agreement contained herein is
determined by a court to be invalid or unenforceable, such determination shall
not affect any other provision, term, condition, covenant, obligation or
agreement each of which shall be construed and enforced as if such invalid or
unenforceable portion were not contained herein.  Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision, term, condition, covenant, obligation or agreement,
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.


Section 6. 7.     Captions.     The captions and headings in the Loan Agreement
shall be solely for convenience of reference and shall in no way define, limit
or describe the scope or intent of any provision or Sections of this Loan
Agreement.


Section 6. 8.     Governing Law.     This Loan Agreement shall be deemed to be a
contract made under the laws of the State of Ohio and for all purposes shall be
governed by and construed in accordance with the laws of the State of Ohio.


IN WITNESS WHEREOF, this Loan Agreement has been executed and delivered as of
the 19th day of May, 2011.



 
GROWTH CAPITAL CORP
 
Lender
       
By:
     
John Kropf
   
Its: Executive Director
       
OURPET’S COMPANY
 
Borrower
       
By:  
/s/ Steven Tsengas    
Dr. Steven Tsengas
   
Its: Chairman & CEO
       
Dr. Steven Tsengas
 
GUARANTOR
       
By:
/s/ Steven Tsengas
   
Dr. Steven Tsengas, Individually



 
18

--------------------------------------------------------------------------------

 